DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, charging controller configured to control charging of the plurality of battery packs of the plurality of devices electrically connected to a charging circuit based on the state information received by the binding controller; and a distributor configured to switch an electrical connection between the charging circuit and the plurality of battery packs of the plurality of devices under control of the charging controller, wherein the binding controller is configured to generate a control signal such that the battery charging management system generates a visual or audio signal, or to generate a control signal for controlling a robot that binds the plurality of devices to the plurality of sockets, in response to allocating the plurality of sockets or releasing the allocating. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 13 recites, inter alia, determining a priority of the plurality of devices to allocate the plurality of sockets according to a charging strategy selected based on the state information; allocating the plurality of sockets to the plurality of devices according to the priority; generating a control signal such that the computing device generates a visual or audio signal, or generating a control signal for controlling a robot that binds the plurality of devices to the plurality of sockets, in response to allocating the plurality of sockets or releasing the allocating; controlling charging of the plurality of battery packs according to the charging strategy if the plurality of sockets are electrically connected to the plurality of devices; and releasing the allocating of the plurality of sockets if the charging is completed. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 20 recites, inter alia,  battery charging management method comprising: searching for a device that enters a charging standby mode; 5Application Serial No.: 16/800,243 Docket No.: 113635-3 (GPO2001001US) generating a control signal such that the computing device generates a visual or audio signal, or generating a control signal for controlling a robot that binds a plurality of devices to a plurality of sockets, in response to allocating the plurality of sockets or releasing the allocating; if the device that enters the charging standby mode is found, determining whether there is an available socket; if there is the available socket, determining whether a current use power of a charging circuit is within a maximum use power; and if the current use power of the charging circuit is within the maximum use power, allocating the device that enters the charging standby mode to the available socket. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859